El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Ramón Torres Ortiz promovió ante la Corte de Distrito de Ponce expediente para acreditar el dominio de una finca de 201 cnerdas de terreno cuya descripción hizo y la que había adquirido en varias parcelas de las cuales una de 35 cnerdas la heredó de sus padres y las restantes las compró a diversas personas durante su matrimonio con Adelfa Val-decía. Dictada sentencia declarando justificado a su favor el dominio de la finca de 201 cuerdas y ordenada su inscrip-ción en el registro de la propiedad correspondiente se pre-sentó al Registrador de Caguas copia certificada de dicha sentencia y copia notarial de la escritura pública que dichos esposos otorgaron en Cayey el 15 de enero de 1921 ante el notario Benigno Fernández García en la cual hacen constar que habiendo sido negada por el Registrador de la Propiedad de Oaguas la inscripción de la sentencia de dominio que antes hemos mencionado por haberse agrupado fincas de distinta naturaleza jurídica, o sean bienes gananciales y bienes pri-vativos de uno de los cónyuges, negativa que fué confirmada por este Tribunal Supremo, para que pueda ser inscrita la declaración de dominio deshacen la agrupación y, después de consignar la descripción que de la finca de 201 cuerdas de terreno se hace en la sentencia de dominio, proceden a hacer la descripción de las 35 cuerdas que heredó el esposo y la de las 166 integrada por varias parcelas compradas durante el matrimonio.
*375Con vista de esos documentos el registrador negó la ins-cripción de la sentencia declaratoria de dominio' “ * * * por aparecer parte de la finca adquirida por herencia y parte por concepto de gananciales constituyendo por consiguiente bienes de distinta naturaleza jurídica que no pueden agru-parse * * #
Esta resolución fué recurrida por Ramón Torres Ortiz.
Como liemos resuelto en 15 de diciembre de 1920 en el recurso promovido por el mismo Ramón Torres Ortiz contra el Registrador de Caguas, con el voto disidente del Juez Sr, Hutchison, que no podía inscribirse la sentencia que dictó la Corte de Distrito de Ponce declarando justificado a su favor el dominio de una finca .de 201 cuerdas de terreno porque parte de ellas las adquirió por título hereditario y otra parte por el de compra durante su matrimonio con Adelfa Val-decía, por ser títulos de distinta naturaleza jurídica, la ne-gativa de inscripción contra la cual ahora se recurre demues-tra que el registrador entendió que las manifestaciones he-chas por dichos esposos en el acta notarial que se le presentó con la sentencia declaratoria de dominio no subsana el de-fecto que antes impidió la inscripción por lo que es esta la. cuestión a decidir en el presente recurso, para cuya decisión no tenemos alegato del registrador y en cuanto al del abogado del recurrente se limita a manifestar, sin argumentación, que en vista del acta notarial debió el registrador hacer las ins-cripciones de las dos fincas que en ellas se describen por que-dar así subsanado el defecto que según el registrador y este Tribunal Supremo impedía la inscripción de la sentencia de-claratoria de dominio.
Opinamos que el registrador recurrido procedió correcta-mente al negarse a inscribir la sentencia que declaró justi-ficado a favor de Ramón Torres el dominio de una finca de 201 cuerdas cuya inscripción ordena porque no siendo ins-cribible ese documento - según hemos resuelto entre las mis-*376mas partes, las manifestaciones contenidas en el acta notarial, que se presentó al registrador, según las cuales el recu-rrente es dueño, privativamente de una finca de 35 cuerdas y de otra de 166 que le pertenece en su sociedad de ganan-ciales con su esposa, no son bastantes en derecho para hacer que en lugar de una finca de 201 cuerdas a que se refiere la sentencia se inscriban dos distintas porque no sólo no le es jpermitido a las partes variar por sí mismas los términos de úna sentencia sino además porque refiriéndose la sentencia a haberse justificado el dominio de una finca se pretende que por virtud de dicha acta notarial se inscriban a favor del recurrente el dominio de dos fincas cuando ese no es el documento exigido por el artículo 395 de la Ley Hipotecaria para obtener la inscripción de fincas de que se careciere de título escrito de dominio sino solamente la sentencia recaída en el expediente que dicho artículo autoriza y regula. • .
La resolución apelada debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.